DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 11 is objected to because of the following informalities:  

Claim 2 is objected to because of the following informalities:   the claim should be amended to “ 2.  The retainer of claim 1 further comprising…”. 
Claim 11 should be written as “11. The retainer of claim 5 wherein said running head is configured to couple[[s]] said retainer to an upstream device which controls and directs said retainer
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “7. The retainer of claim 5 wherein there are two pairs of downstream slips, wherein each of said pair of downstream slips comprise teeth which face in opposite directions. “
It is not clear what is meant by two pairs – two slips or four slips?  Does element 103a in figure 2 comprise a single slip or multiple slip elements?  It is suggested to rewrite the claim along the following lines
“7. The retainer of claim 5 wherein there are two sets of downstream slips, each set located at a different longitudinal location along the retainer, wherein each of said set of downstream slips comprise teeth which face in opposite directions. “
The claim will be interpreted as suggested and as depicted in figure 2




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140190685 A1 to Frazier.
Frazier discloses
1. A retainer 400 comprising: 
a composite body (Figure 4, at least 3c); 
a running head (Figure 4, 2c); 
 metallic slips (1c, 13c, [0072]) coupled to said composite body; 
wherein said retainer has an upstream end and a downstream end.
However Frazier is not explicit about the running head being metal.
Frazier discloses that any and or all of the structural members may be non-composite (homogenous), non-metallic, and degradable and materials as described in US 2013/0240201, incorporated by reference.
In US 2013/0240201, [0029] element 100 , similar to the running head is disclosed as being made of any metal, metal alloy, and/or combinations thereof [0042 -0043].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have made the running head from a metal as one of the possible materials that would be suitable. Furthermore  using one of the metals described would amount to no more than  simple substitution of one known element for another to obtain predictable results.
2. The retainer further comprising a nose cone (10c lower end) located on a downstream end of said retainer, wherein the nose cone comprises outlet ports (see Figure 4).
	However Frazier’s nose cone is part of the mandrel. 
	In another embodiment (Figure 3), the plug has a separate section 14b which can be considered a nose cone.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have separate component for the nose cone, in view of the other embodiment,  since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
5. The retainer of claim 2 wherein upstream from said nose cone is at least one downstream slip (Figure 4, 1c, 13c, ).
6. The retainer of claim 5 wherein said slips comprise metal, and wherein said slips do not comprise composite.[0072]
7. The retainer of claim 5 wherein there are two pairs of downstream slips, wherein each of said pair of downstream slips comprise teeth which face in opposite directions.  (Figure 4).
8. Frazier discloses the claimed invention except explicitly 8. The retainer of claim 5 wherein said slip is moveable between a retracted position wherein the retainer has a first effective diameter to an extended position wherein the retainer has a second effective diameter, and wherein said second effective diameter is greater than said first effective diameter. 
	However, Frazier in US 2013/0240201 details the setting of a similar plug (Figures 7b, 8) [0058].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  it such that  said slip is moveable between a retracted position wherein the retainer has a first effective diameter to an extended position wherein the retainer has a second effective diameter, and wherein said second effective diameter is greater than said first effective diameter, as is usual and as demonstrated by Frazier in US 2013/0240201. Furthermore, in order for the plug to function as intended this would need to be the case.
9. The retainer of claim 5 further comprising a packing element inner mandrel 9c, However Frazier does not detail wherein said packing element inner mandrel is expandable.
	However, Frazier in US 2013/0240201 details the setting of a similar plug (Figures 7b, 8)  with expandable element 650
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  the packing element being expandable, as is usual and as demonstrated by Frazier in US 2013/0240201. Furthermore, in order for the plug to function as intended this would need to be the case.
11. The retainer of claim 5 wherein said running head couples said retainer to an upstream device which controls and directs said retainer.( the threads of 2c are capable of attaching to a setting tool and is interpreted as disclosing the claimed function- see [0013])
12. The retainer of claim 11 further comprising a valving system 11c downstream from said running head, and wherein said running head controls said valving system.[0025]
13. The retainer of claim 12 further comprising an inner tube mandrel 10c coupled to and located downstream from said running head 2c.(Figure 4)
14. The retainer of claim 13 wherein said inner tube mandrel comprises 10c composite [0077] and wherein said inner tube mandrel 10c couples said valving system 11c with said running head 2c. However Frazier is not explicit about  wherein said valving system determines whether said outlet ports are opened or closed.
	However since  the embodiment has a sleeve valve and ports in element 10c and 11c (see figure 4), it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Frazier such that wherein said valving system determines whether said outlet ports are opened or closed so that the sliding sleeve check valve [0025] would function as a valve. 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140190685 A1 to Frazier, in view of US 6364013 B1 to Watson.
Regarding claim 3, Frazier discloses the retainer of claim 2 further comprising a retaining head (19c) coupled to said nose cone, however fails to disclose wherein said retaining head is coupled to at least two teeth.
Watson teaches a nosecone 92 with a plurality of teeth 94.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the nosecone and retaining head to have multiple teeth, in view of Watson, so as to help scape unwanted debris or material during deployment. (Col 4, line 64, Col 5, line 2).
 	Regarding claim 4, Frazier discloses the claimed invention except explicitly wherein said nose cone comprises composite and wherein said retaining head comprises metal.
Frazier discloses that any and or all of the structural members may be non-composite (homogenous), non-metallic, and degradable and materials as described in US 2013/0240201.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Frazier such that said nose cone comprises composite and wherein said retaining head comprises metal, as a design choice, since applicant has not disclosed that the nose cone comprising composite and wherein said retaining head comprises metal,   solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another material.
 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140190685 A1 to Frazier, in view of US 20080169105 A1to Williamson.
Regarding claim 10, Frazier discloses  the claimed invention except 10. The retainer of claim 9 wherein said packing element inner mandrel comprises a metal.
Williamson teaches a packing element 306 made of metal [0023].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the packing element of Frazier to comprise a metal, in view of Williamson,  as a variety of materials, including metals for use in a sealing element is notoriously conventional and would yield predictable results.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 113187432 A discloses a composite cement retainer. 
US 4708202 A discloses a  drillable well plug with composite components.
US 9845658 B1 discloses metal slips.
US 2270648 A discloses a cementing plug with a nose cone, slips and sealing element around a mandrel.
US 20080073074 A1 discloses a composite cement retainer with a nose cone, slips seals and a valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674